DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 7-11, filed 3/8/2022, with respect to claims 32-39, 41-45, and 49-51 have been fully considered and are persuasive.  The rejection of 1/4/2022 has been withdrawn. 

Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner agrees with applicants remarks filed 3/8/2022 with respect to the cited prior art of Das et al., US 9,301,046 (hereafter Das).  Das teaches a predetermined correction to the one or more monitored parameters, such as correcting the error between the desired common mode voltage output of the amplifier and the measured common mode voltage output of the amplifier (see Das, column 5, lines 41-46).  Therein, Das does teaches the predetermined correction, such as the predetermined circuitry and/or algorithm, for correcting the common mode voltage output also depends on a transition signal that indicates the power supply is switching between voltages (see Das, column 6, lines 5-29).  
However, Das does not appear to teach or reasonably suggest the feature “to apply a predetermined correction to one or more monitored parameters to compensate for coupling between the variable supply voltage and the monitoring circuitry” (italics added for emphasis).  The correction that Das teaches is not used to compensate for a coupling between the variable supply voltage and the monitoring circuitry (i.e., any coupling between the power supply (figure 2, unit 10) and the feedback loop (id., unit 22) of Das).  Das does not appear to address issues of coupling, including the applicant’s enumerated examples of coupling arising as a result of parasitic effects and/or as a result of component mismatches (see instant specification, p. 3, lines 1-2, p. 11, lines 24-31, p. 15, lines 23-33, and figures 2a-2b).
Additionally, the examiner substantially agrees with applicants remarks with respect to the cited prior art of Parupalli et al., US 2017/0138990 (hereafter Parupalli).  Parupalli teaches a predetermined correction, such as it is predetermined through design constraints, such as a chosen values for resistors, amplifiers, filters, and values stored in memory elements (see Parupalli, figure 2, units 204, 210, 230, 250, 260, 270, and 290).  The predetermined correction is taught as a correction to a measured output current, where the predetermined correction removes a common mode voltage present in the measured current value due to mismatches of components associated with the amplifier (see Parupalli, ¶ 0043, 0045, and 0047-0048).  
However, as applicant has noted, Parupalli does not appear to teach a variable power supply, and further does not appear to teach “a predetermined correction to one or more monitored parameters to compensate for coupling between the variable supply voltage and the monitoring circuitry” (emphasis added and see applicant’s remarks of 3/8/2022, p. 10).  The correction that Parupalli teaches is used to compensate a coupled electrical signal, such as the common-mode voltage, present as an error term in the measured amplifier output current.  Therefore, Parupalli does not teach or reasonably suggest alone or in combination with the prior art of record the feature “to apply a predetermined correction to one or more monitored parameters to compensate for coupling between the variable supply voltage and the monitoring circuitry” (emphasis added).
Independent claim 32 is allowable over the prior art of record for the reasons stated above.  The prior art of record does not teach or reasonably suggest, alone or in combination, the feature “to apply a predetermined correction to one or more monitored parameters to compensate for coupling between the variable supply voltage and the monitoring circuitry” (emphasis added).  Claims 33-45 and 50-51 are dependent on claim 32 and are allowable.
Regarding independent claim 46 and claims 47-48, dependent on claim 46, the previous action of 1/14/2022 indicated the reasons for allowance.  The prior art of record cited above and previously cited with the reasons of allowance in the action of 1/14/2022 (i.e., Ripley et al., US 2012/0200354 and Wilson, US 2007/0210771) do not appear to teach a method for measuring coupling in a system comprising amplifier circuitry having a variable supply voltage that varies according to an output signal of the amplifier circuitry, where the method comprises, in part, scaling a value of the variable supply voltage using the determined error coefficient to generate an indication of the coupling.  Therefore, claims 46-48 are allowable over the prior art.
Regarding independent claim 49, the claim is allowable over the prior art of record for substantially similar reasons as stated above with respect to claim 32.  Herein, the prior art teaches boost circuitry as the power supply that tracks the input signal amplitude (see Das, column 4, line 53 - column 5, line 10, and figure 2, unit 10) and teaches corrections to the monitored load signal, such as correcting the monitored common mode voltage and/or the monitored output current (see Das, column 5, lines 41-46 and Parupalli, ¶ 0043, 0045, and 0047-0048).  However, the prior art does not appear to teach or reasonably suggest, alone or in combination, the feature “to determine a level of coupling between the boost circuitry and the monitoring circuitry and applying a predetermined correction to the monitored load signal” (emphasis added), because the prior art does not contemplate the specific type of coupling between the power supply and the monitoring circuitries.
Therefore, claims 32-51 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653